Gilbert, J.
1. “When any sheriff or other officer shall levy an execution or other process on property claimed by a third person not a party to such execution, such person, his agent, or attorney shall make oath to such property.” Civil Code (1910), § 5157. ■
2. The petitioners had an adequate and complete remedy at law by claim. Teasley v. Bradley, 110 Ga. 497 (35 S. E. 782, 78 Am. St. R. 113) ; Douglas v. Jenkins, 146 Ga. 341 (91 S. E. 49, Ann. Cas. 1918C, 322); Myers v. Warrenfells, 153 Ga. 648, 653 (113 S. E. 180); Eslinger v. Herndon, 158 Ga. 823 (124 S. E. 169, 900).
3. Eor the reasons stated above, the court did not err in refusing to grant an injunction. Judgment affirmed.

All the Justices concur.

George W. Westmoreland, for plaintiffs.
D. M. Parker, assistant attorney-general, Pemberton Cooley, Joe Cooley, and Alexander Stephens, for defendants.